Case 3:19-cr-00381-CRB Document 161 Filed 03/13/20 Page 1of4

AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

ey: L] COMPLAINT INFORMATION [_] INDICTMENT
SUPERSEDING

 

 

OFFENSE CHARGED
21 U.S.C. §§ 846, 841(a)(1) and (b}(1)(C) - Conspiracy to L] Petty
Distribute Controlled Substances
[_] Minor
Misde-
LJ meanor
Felony

PENALTY: Maximum 20 years imprisonment;
Maximum $1,000,000 fine:
Between 3 years and lifetime supervised release;
$100 special assessment.

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

M Ne

D

 

 

(— DEFENDANT -U.S

» BRAYAN MARTINEZ

 

STE:
DISTRICT COURT NUMBER oy L ' Dy
19-0381-05 CRB Sm Qs, S,
oot
_ a

 

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

DEA

person is awaiting trial in another Federal or State Court,
O give name of court

 

 

this person/proceeding is transferred from another district
C per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of

charges previously dismissed
LI which were dismissed on motion SHOW

of \ DOCKET NO.

| U.S. ATTORNEY | DEFENSE

this prosecution relates to a
pending case involving this same
defendant MAGISTRATE
prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

CASE NO.
} 19-71162 TSH
Name and Office of Person

Furnishing Information on this form DAVID L. ANDERSON

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) SAILAJA M. PAIDIPATY

 

 

PROCESS:
[] SUMMONS [x] NO PROCESS" [] WARRANT

If Summons, complete following:
[_] Arraignment [] Initial Appearance

Defendant Address:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

DEFENDANT 4
IS NOTIN CUSTODY

Has not been arrested, pending outcome this proceeding.
1) ([] If not detained give date any prior

summons was served on above charges
2) ([] 's a Fugitive

3) [[] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) On this charge

5) [[] On another conviction

\ [_] Federal [_] State

6) [[] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

If "Yes"

} give date
filed

Month/Day/Year

 

Has detainer [_] Yes
been filed? oO No

DATE OF »
ARREST
Ov... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

C] This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
& WwW

SN

oo

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cr-00381-CRB Document 161 Filed 03/13/20 Page 2 of 4

DAVID L. ANDERSON (CABN 149604)
United States Attorney

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. CR 19-0381-05 CRB
)
Plaintiff, )
} VIOLATION:
Vv. ) 21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to
} Distribute and Possess with Intent to Distribute
BRAYAN MARTINEZ, ) Controlled Substances
)
Defendant. )
)
INFORMATION
The United States Attorney charges:
COUNT ONE: (21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C) — Conspiracy to Distribute and

Possess with Intent to Distribute Methamphetamine, Heroin, and Cocaine Base)

Beginning on a date unknown, but no later than in or about January 2019, and continuing to on
or about July 30, 2019, in the Northern District of California and elsewhere, the defendant,
BRAYAN MARTINEZ,
did knowingly and intentionally conspire to distribute and possess with intent to distribute controlled
substances, specifically, a mixture and substance containing a detectable amount of methamphetamine,
its salts, isomers, and salts of its isomers, a Schedule II controlled substance; a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance; and a mixture and

substance containing a detectable amount of cocaine base, a Schedule II controlled substance, in

INFORMATION |

 

 
bo

Oo F&F NN DBD AW Se B&D

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00381-CRB Document 161 Filed 03/13/20 Page 3 of 4

violation of Title 21, United States Code, Sections 846, 841(a)(1) and (b)(1)(C).
FORFEITURE ALLEGATION: (21 U.S.C. § 853(a))
The allegations contained above are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 21, United States Code, Section 853.
Upon conviction of any the offense alleged in Count One above, the defendant,
BRAYAN MARTINEZ,
shall forfeit to the United States all right, title, and interest in any property constituting and derived from
any proceeds the defendants obtained, directly or indirectly, as a result of such violations, and any
property used, or intended to be used, in any manner or part, to commit or to facilitate the commission of
such violations, including but not limited to a forfeiture money judgment and the following:
a. $4,465 seized on June 21, 2019, from a residence on 103rd Avenue in Oakland,
California; and
b. $6,895 seized on August 6, 2019, from a residence on High Street in Oakland,
California.
If any of the property described above, as a result of any act or omission of the defendants:
a. cannot be located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property of the defendant
pursuant to Title 21, United States Code, Section 853(p), up to the value of the property described
above.

/

i/

if

it

INFORMATION 2

 
 

 

Case 3:19-cr-00381-CRB Document 161 Filed 03/13/20 Page 4 of 4

All pursuant to Title 21, United States Code, Section 853, and Federal Rule of Criminal
Procedure 32.2.

DATED: _2/{2/2020 DAVID L. ANDERSON
United States Attorney

{Pu

SAILAJA M. PAIDIPATY
Assistant United States Attorney

INFORMATION

tad

 
